Case 1:20-cv-01486-KLM Document 1 Filed 05/26/20 USDC Colorado Page 1 of 6

UNITED STATES DISTRICT COURT
BENVWER COLORADO

IN THE UNITED STATES DISTRICT COURT MAY 2 6 2070
FOR THE DISTRICT OF COLORADO JEFr REY P. COLWELL
CLERK
——

Civil Action No.

 

(To be supplied by the court)

ley YCYICE £ CE LiLDMED. Plaintiff

Vv

 

Focle ra/ EB A EAA Jf Arve Sig ttre,
Ceufr ul Ly tell Lg bUCe (Lhe wey

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
Case 1:20-cv-01486-KLM Document 1 Filed 05/26/20 USDC Colorado Page 2 of 6

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Te vpence linia [5C0w. horn ter Ke ue ¢ £26

(Name and complete a, address)

Thovndm, C Py 5026" Ley TAA > Sib mn apn

(Telephone number and é-mail address) eC
Of27

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: F, \.

(Name and complete mailing ace 4g

FRI £po0 E. 36% [nse D eomran (Ib 2.37

(Telephone number and e-mail address if known)

Defendant 2: C. d. A,

(Name and complete mailing addre

CUA el gumeter, 1420 ES MM male De-

(Telephone number and e-mail address if known) DOC 3 7

Deteniant’s; (LP Neadarontined 430 Ech MOAT akghegn 9

“ame and complete mdjjing address)

 

 

(Telephone number and e-mail address if known)

Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
q

Case 1:20-cv-01486-KLM Document 1 Filed 05/26/20 USDC Colorado Page 3 of 6

C.

JURISDICTION

Identify the statutory authority that allows the court to consider your claim(s): (check one)

LC] Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
N Q laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case. Mw
So Vevey \5

2. 4( Tucker Mel be Ww ALE. dore19/ Lmm ary /y

 

ll Taleo Cael Chug lah eracl) So b reddy of baat msl ont

 

Our Society 1S J) ad aneurel freee f Lie, ber sta re

A “4
fl CI Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or ep 3 la if

a L pe’

qo"

corporate citizens of different states and the amount in controversy exceeds $75,000) 4 [2f?P71 4 es
F
Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant | is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

Defendant | has its principal place of business in (name of
state or foreign nation).

(Uf more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:20-cv-01486-KLM Document 1 Filed 05/26/20 USDC Colorado Page 4 of 6

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and

label the additional pages regarding the statement of claim as D. STATEMENT OF, CLAIMS.”
y D yhoo & - Oe Mee! Ser Ol G 77
bie prose hom N Eh

LAIM ONE: Uprder A VC  rcheor ct. Ye i fetio TS
eae i CTeschon Coat (Big Ciahe, aot) ne. poling Lh CHT

Supporting facts:

a pull birth
cifard F Biter
el ge Ih ester Fefblly + gard Ah

PPortaxg
Gta whi Wes XQ Aen f 4
Laced |v ,
mr a
Une Tb map

Y sop tiene
Thief i GMLCT wo Gwe 17 Oe Flos og

vt Dr r64 re 2209 ee cickiek > oe, ho

 

 
PRS. 1:20-cv- 1485; KLM_ Document 4 Filed 05/26/20 USDC Colorado Page 5 of 6
Ce As, EG fIrR Sieh; 77 udg4x & UA ILE 2O wer et 49 1+?) b 004 1, R

Wobion [9 weet 2 Tucker ted. Aigtiin & Use 2.9c "7

Tucker Bet (bry Tedeep cnet) & persart héfencOnce?
BELLE og igeneys Hk bpanccad Oy

 

CLAIM TWO:
bdr asf i a Lida, Jiber<y > So S-dik
ev out of Pagoien 7 Jf argeveiley 22x c

Sort eapytts’ Deal or lo-xel a colle! |
1989. WH aN free < fick Vhads Ea? yar potent Sf CL |

Dorsal i) Kootg 245( 02 By) aa OAC <. Jase L- —
(9009/4 af) aw Bxeyy 07 FO, 006 page: Slaced byy

Lhe Bbbyt sone rol ba bean meu PAD py
OVEE 90 7S Laprtoral etry j20-1

oy! glee plicipn ta

prod, ally LY A yeasongel. Tertaved de

wel my Life
rd o ~ oh fe., Icha rly Salat aul

Breod of Con

Be (2 NHC) die badafvae ol

/, L nin 5 pA

LD [1 @5 pw
low PF amit) obs

At tm wd wo i
pelle

Yo. C outh sypin A
Case 1:20-cv-01486-KLM Document 1 Filed 05/26/20 USDC Colorado Page 6 of 6

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST

FORRELIEF.” \ j,k 9) ova oy all welll hy.
anv bee ft a 44 te -
Te coe Dove I orn 0 Chie cotrk ort Pony 00k!

ta Te

Qbi,20e and CTE PLO

Kolep oa doe [P* 4190
AK ot ay fit bye an

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this Hone opts
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

F. PLAINTIF¥F’S SIGNATURE a)

Under Federal Rule of Civil Procedure 11, by signing below, I also certi y to the best of my
knowledge, information, and belief that this thiS complaint? (1) ist not being presented for an improper
Gimpose, such as to harass, cause unnecessary délay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
disc@very; and (4) the complaint otherwise complies with the requirements of Rule 11.

Moy \8 XO2X0

art 1 5,

 

(Revised December 2017)
